Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Reasons for Allowance
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: As to independent claim 1, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests a method of manufacturing a a physical unclonable function (PUF) comprising steps of combining plastic and magnetizable particles that are not magnetized to make a feed material, forming the feed material into solid pellets and magnetizing the particles in the solid pellets to make pre-magnetized solid pellets, in association with the remaining claim features.
As to dependent claims 2-4, these claims are allowed because each of these claims depends from allowed independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citations

	Naccache (US-5,434,917-A) discloses an unforgeable identification device which is akin to a physical unclonable function (PUF). However, it fails to disclose a method of manufacturing as claimed. Naccache mentions a plastic base in which magnetic particles (steel marbles) are randomly distributed. So, it is conceivable that Naccache form a feed material including plastic and magnetic particles as claimed.   However, Naccache does not mention anything about forming the feed material into solid pellets and the magnetizing the solid pellets before injection molding. 
	Paranthaman (US-2018/0117818-A1) discloses forming feed material (composite pellets, cf. Fig. 1) for an extrusion process and the feed material is disclosed to include plastic and magnetic material. However, it does not mention about magnetizing a pellet prior to extrusion nor anything about forming a PUF using injection-molding process. 
	Fleischmann (EP-1335327-A2) discloses forming an identity card (10) by injection molding plastic pellets (28) and aluminum particles (18) which may include magnetic particles. However, it lacks a step of magnetizing ant solid pellets prior to injection molding.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852